DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0035322) in view of Lin (US 9402479).
Lin ‘322 shows and discloses a seating furniture with a chassis that includes a seat surface frame, armrests, a backrest pivotally supported on the armrests, a translation mechanism and a drive mechanism 9 that is below the lateral sides of the seat surface frame, as shown in Figures 6-8, but lacks the specifics of locating the translation mechanism and drive mechanism such that the drive mechanism is connected to the backrest frame by the translation mechanism in order to cause a pivoting movement of the backrest frame about a pivot axis of the backrest to the armrests such that the seat surface frame is moved translationally.

It would have been obvious to change the location of the translation and drive mechanisms to that shown by Lin ‘479 instead of that shown by Lin ‘322 because doing so would have provided the advantage of a lower profile arrangement of the drive mechanism, and it would have been an obvious to have swapped the ends of the drive and translation mechanisms because it has been established that a reversal of parts in this way is obvious when the reversal functions equally well, which is the case here.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A seating furniture chassis, comprising: 
a seat surface frame (4, Figure 1 of Lin ‘322) having a first lateral edge region; 
first and second armrests (Two instances of element 14, Figure 1 of Lin ‘322) with respective first and second pivot points defining a pivot axis (at 12 and similarly on rear of other instance of armrest 14 of Lin ‘322); 
a backrest frame (2 and 3 of Lin ‘322) connected to the first and second pivot points (via connecting frame portion 3 of Lin ‘322) and pivotable about the pivot axis, and connected to the seat surface frame below the first and second pivot points (at 41 of Lin ‘322) ; 

a drive mechanism (comprising motor that drives the translation mechanism, as disclosed in paragraph 0039 of Lin ‘322) arranged below a first lateral edge region of the seat surface frame and connected to the backrest frame by the translation mechanism, wherein the drive mechanism is configured to trigger a translation of the translation mechanism to cause a pivoting movement of the backrest frame about the pivot axis such that the seat surface frame is moved translationally (in accordance with the statement of obviousness set forth above.

2. The seating furniture chassis of claim 1, further comprising: guide members (13 of Lin ‘322) arranged below the first and second armrests (as shown in Figures 1-5 of Lin ‘322); and guide elements (55 of Lin ‘322), wherein the seat surface frame is guided with the guide elements in the guide members during the translation of the translational mechanism (as shown in Figures 4-5 and 7-8 of Lin ‘322).

3. The seating furniture chassis of claim 2, wherein the guide members are curved (as shown by bent portion of elements 13 of Lin ‘322).

4. The seating furniture chassis of claim 2, wherein the guide members are curved forward upward (as shown in Figures 2-6 of Lin ‘322).



7. The seating furniture chassis of claim 1, wherein the translation mechanism is fastened to a lower end of the backrest frame (as shown by the location of the drive and translation mechanisms 34 in Figures 1-3 of Lin ‘479, as applied in the combination with Lin ‘322).

8. The seating furniture chassis of claim 1. wherein the seat surface frame is fastened on the backrest frame between the translation mechanism and the first and second pivot points (as shown by the location of the drive and translation mechanisms 34 in Figures 1-3 of Lin ‘479, as applied in the combination with Lin ‘322).

9. The seating furniture chassis of claim 1, wherein the translation mechanism comprises a threaded rod (where the drive and translation mechanisms 9 of Lin ‘322 is disclosed in paragraph 0039 as being a telescopic rod that can be driven by a motor, which broad description includes linear drives that have threaded rods forming the translation mechanism).

10. The seating furniture chassis of claim 1, wherein the first and second pivot points are arranged on the pivot axis (Figures 1-6 of Lin ‘322).

11. The seating furniture chassis of claim 1, wherein the drive mechanism is arranged below a rear region of the seat surface frame (as shown in Figures 6-8, where element 9 is below and centered relative to the seat surface frame 4 of Lin ‘322).

12. The seating furniture chassis of claim 1, wherein the drive mechanism is connected to a bracket (45, as shown in Figures 6-8 of Lin ‘322) arranged below the seat surface frame, wherein the bracket is securely connected to the seat surface frame (45, as shown in Figures 6-8 of Lin ‘322).

14. Seating furniture, comprising:
the seating furniture chassis of claim 1 (as provided by the combination of Lin ‘322 and Lin ‘479); and
upholstery fastened to the seating furniture chassis (as described in column 6, lines 38-39 of Lin ‘479).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘322 and Lin ‘479 as applied to claims 1-2 above, and further in view of Muir (US 5669324).
Lin ‘322 and Lin ‘479 provide the details set forth in the rejections of claims 1 and 2 above, including guide elements 55 of Lin ‘322, but lack the specifics of the guide elements being shaped like rollers.  

It would have been obvious to provide the guide elements of Lin ‘322 to include roller elements like guide elements 54 and 56 of Muir for the guide elements of Lin ‘322 because doing so would provide the benefit of friction reduction, as is well-known with roller elements.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
6. The seating furniture chassis of claim 2, wherein the guide elements are shaped like rollers (in accordance with the statement of obviousness above). 

Claims 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0035322) in view of Massimo (US 7090296).
Lin ‘322 shows and discloses a seating furniture with a chassis that includes a seat surface frame, armrests, a backrest pivotally supported on the armrests, a translation mechanism and a drive mechanism 9 that is below the lateral sides of the seat surface frame, as shown in Figures 6-8, but lacks the specifics of locating the translation mechanism and drive mechanism such that the drive mechanism is connected to the backrest frame by the translation mechanism in order to cause a pivoting movement of the backrest frame about a pivot axis of the backrest to the armrests such that the seat surface frame is moved translationally.

It would have been obvious to change the location of the translation and drive mechanisms to that shown by Massimo instead of that shown by Lin ‘322 because doing so would have provided the advantage of a lower profile arrangement of the drive mechanism.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A seating furniture chassis, comprising: 
a seat surface frame (4, Figure 1 of Lin ‘322) having a first lateral edge region; 
first and second armrests (Two instances of element 14, Figure 1 of Lin ‘322) with respective first and second pivot points defining a pivot axis (at 12 and similarly on rear of other instance of armrest 14 of Lin ‘322); 
a backrest frame (2 and 3 of Lin ‘322) connected to the first and second pivot points (via connecting frame portion 3 of Lin ‘322) and pivotable about the pivot axis, and connected to the seat surface frame below the first and second pivot points (at 41 of Lin ‘322) ; 
a translation mechanism (telescopic rod 9, as shown in Figures 6-8 of Lin ‘322); and 


(Where claims 2-5, 7-8, 10-12, and 14 are rejected in similar fashion to the rejections above, but with a very similar combination with Massimo instead of Lin ‘479, and where the rejections of claim 9 and 13 are spelled out because of some differences in the elements relied upon for these claims.)

9. The seating furniture chassis of claim 1, wherein the translation mechanism comprises a threaded rod (where the drive and translation mechanisms 4 of Massimo is disclosed in column 2, lines 34-37 as being a linear drive, which broad description includes linear drives that have threaded rods forming the translation mechanism).

With regard to Claim 13

On the other hand, Massimo shows a side view of a similar seat and backrest frame combination with a drive and translation element 4 interconnecting the seat frame and the backrest frame, which appears to place the drive and translation elements 4 at each lateral side of the frames. 
It would have been obvious to provide two of the drive and translation elements 9 of Lin ‘322 and place them at respective lateral sides the guide elements of Lin ‘322, as apparently taught by Massimo, because doing so would provide the benefit of redundancy, as is a well-known advantage.  Alternatively, it would have been obvious even if it is found that Massimo does not teach respective drive and translation elements at respective lateral side regions because it has been held that a duplication of similarly functioning parts is obvious.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
13. The seating furniture chassis of claim 1, further comprising a further drive mechanism arranged below a second lateral edge region of the seat surface frame, which is arranged opposite the first lateral edge region (in accordance with the statement of obviousness above).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘322 and Massimo as applied to claims 1-2 above, and further in view of Muir (US 5669324).
Lin ‘322 and Massimo provide the details set forth in the rejections of claims 1 and 2 above, including guide elements 55 of Lin ‘322, but lack the specifics of the guide elements being shaped like rollers.  
On the other hand, Muir shows guide elements comprising elements 54 and 56 that move along curved guide members 26 similar to those of Lin ‘322.
It would have been obvious to provide the guide elements of Lin ‘322 to include roller elements like guide elements 54 and 56 of Muir for the guide elements of Lin ‘322 because doing so would provide the benefit of friction reduction, as is well-known with roller elements.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
6. The seating furniture chassis of claim 2, wherein the guide elements are shaped like rollers (in accordance with the statement of obviousness above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636